Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Application filed on July 1st, 2020
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti et al., US PG PUB# 2019/0065970 A1 (hereinafter Bonutti) in view of Dibenedetto, US PG PUB# 2017/0251160 A1 (hereinafter Dibenedetto).
As for independent claim 1:
Bonutti shows a computer-implemented method for determining a customized augmented reality (AR) workout based on a cognitive state of a user, the method comprising:
determining a current cognitive score of the user based on physical descriptions (0004 and 0068 Bonutti shows the Artificial Intelligence system using machine learning to determine stress by analyzing data of the user thus computer score);
determining the cognitive state of the user based on the current cognitive score, the cognitive state being indicative of a stress level being experienced by the user (0192 shows determine and analyzing stress/emotions level based on the collected data from the user);
determining the customized AR workout from a plurality of AR workouts based on the cognitive state of the user (0063, 0065, 0116 shows the AI customizing and optimizing the workout based on the user data collected by the system);
presenting the customized AR workout to the user via an AR device worn by the user (0116 shows Augmented Reality device and displaying workout; also see 0063).
While Bonutti shows an AI system and AR headset, Bonutti does not specifically show generating the customized AR workout to include at least one virtual component and incorporating at least one feature of real world surroundings. In the same field of endeavor, Dibenedetto teaches generating the customized AR workout to include at least one virtual component and incorporating at least one feature of real world surroundings in 0052, Figures 2-4. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Bonutti to incorporate the teaching of Dibenedetto, thus allow the system to incorporate and display real and virtual display objects to the user (Dibenedetto, 0052-0053).
As for dependent claim 2:
Bonutti – Dibenedetto suggests the computer-implemented method of claim 1, further comprising: determining characteristics of the user, the characteristics being indicative of one of preference tastes, personality traits, or a combination thereof, wherein the customized AR workout is determined further based on the characteristics of the user (0063 and 0125, Bonutti shows user’s biometric information analyzed by the system).
As for dependent claim 3:
Bonutti – Dibenedetto suggests the computer-implemented method of claim 1, further comprising: determining historical information of the user, the historical information being indicative of historical workout sessions utilizing historical AR workouts and corresponding historical cognitive states during the historical workout sessions; and wherein the customized AR workout is determined further based on the historical information (Bonutti, see user historical data in 0054).
As for dependent claim 4:
Bonutti – Dibenedetto suggests the computer-implemented method of claim 3, further comprising: performing a deep learning operation on the historical information to determine correlations between the historical AR workouts and the historical workout sessions based on the historical cognitive states, the correlations indicative of a satisfaction level in being presented the historical AR workouts while experiencing the corresponding historical cognitive states (Bonutti, see deep learning in 0082).
As for dependent claim 5:
Bonutti – Dibenedetto suggests the computer-implemented method of claim 1, further comprising: monitoring an active cognitive state of the user during a time duration that the user is utilizing the customized AR workout; determining whether the active cognitive state is at least a positive threshold, the positive threshold indicative of positive results from utilizing the customized AR workout; and
as a result of the active cognitive state being below the positive threshold, modifying the customized AR workout based on the active cognitive state.
As for dependent claim 6:
Bonutti – Dibenedetto suggests the computer-implemented method of claim 1, wherein the cognitive state is determined one of based on a manual indication for an upcoming workout session, based on a predictive indication for the upcoming workout session, or based on a monitoring of the physical descriptions of the user where the cognitive state is indicative of the stress level being above a stress threshold (Bonutti shows predictive learning and AI in 0004, 0051 and stress in 0192).
As for dependent claim 7:
Bonutti – Dibenedetto suggests the computer-implemented method of claim 1, wherein the customized AR workout may be performed only the user or in one of competitively or collaboratively with at least one further user (Bonutti, 0065 and Dibenedetto, 0043 and 0072).
As for independent claim 8:Claim 8 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
As for dependent claims 9-14:Claims 9-14 contain substantial subject matter as claimed in claims 2-7 and are respectfully rejected along the same rationale.
As for independent claim 15:Claim 15 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
As for dependent claims 16-20:Claims 16-20 contain substantial subject matter as claimed in claims 2-6 and are respectfully rejected along the same rationale.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175